IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


JOAN MARY REGA,                            : No. 31 WM 2017
                                           :
                     Petitioner            :
                                           :
                                           :
              v.                           :
                                           :
                                           :
HON. FARLEY TOOTHMAN, GREEN                :
COUNTY COURT OF COMMON PLEAS;              :
SOUTHWESTERN AREA AGENCY ON                :
AGING, L.L.C.,                             :
                                           :
                     Respondents           :


                                       ORDER



PER CURIAM

       AND NOW, this 22nd day of June, 2017, the Petition for Review in the Nature of

a Complaint in Mandamus is DENIED. The Prothonotary is DIRECTED to strike the

name of the jurist from the caption.